Order filed May 13, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00253-CR
                                   ____________

                      EX PARTE MARIA A. MARTINEZ


           On Appeal from the County Criminal Court at Law No. 11
                            Harris County, Texas
                        Trial Court Cause No. 1943720


                                     ORDER

        This is an appeal from the denial of Maria A Martinez’s application for a
writ of habeas corpus pursuant to article 11.09 of the Texas Code of Criminal
Procedure. Appellant’s brief was due April 23, 2013, but it has not been filed. On
April 25, 2014, the court notified appellant that the brief was past due. No response
was filed. Accordingly, we issue the following order:

        We ORDER appellant to file a brief in this appeal on or before June 13,
2014.

                                  PER CURIAM